Citation Nr: 0619056	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




REMAND

The veteran served on active duty from June 1968 to May 1969.

A hearing on appeal will be granted if an appellant or an 
appellant's representative acting on his behalf expresses a 
desire to appear in person. 38 C.F.R. § 20.700(a) (2005).

The Board of Veterans' Appeals (Board) notes that, in his 
January 2003 Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) at the RO.  In a 
communication dated in July 2004 the veteran checked the box 
indicating that he still desired a Travel Board hearing 
before a member of the Board of Veterans' Appeals sitting at 
the Regional Office.  By letter dated in January 2006 the RO 
notified the veteran of a Travel Board hearing that had been 
scheduled for him for February 14, 2006.  A VA Form 119, 
Report of Contact, reflects that on January 6, 2006, the 
veteran's representative informed the RO, in part, that the 
veteran was in a serous car accident.  A second VA Form 119 
from the veteran's representative, this one dated February 2, 
2006, informed VA that the veteran was released from the 
hospital on that date and that he required "3 weeks of light 
duty."  For that reason the veteran would be unable to drive 
for an extended period of time.  The veteran requested that 
his hearing scheduled for February 14, 2006, be rescheduled 
as soon as possible.  The Board finds that good cause has 
been shown for the veteran's failure to appear for a hearing 
on February 14, 2006, and that this case should be remanded 
so that the hearing may be re-scheduled. See 38 C.F.R. § 
20.702(c)(2) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge at the first opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



